           Case 1:20-cv-03311-VEC Document 27 Filed 05/21/20 Page 1 of 2
Sarah D. Gordon
202 429 8005
sgordon@steptoe.com

1330 Connecticut Avenue, NW
Washington, DC 20036-1795
202 429 3000 main
www.steptoe.com


May 21, 2020

By ECF

Hon. Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

Re:     Social Life Magazine, Inc. v. Sentinel Ins. Co. Ltd., 20 Civ. 3311

Dear Judge Caproni:

       On behalf of Defendant Sentinel Insurance Co. Ltd. (“Sentinel”), we write briefly to
respond to the letter of yesterday from the Plaintiff Social Life Magazine, Inc. (“Social Life”).

        First, while Social Life’s letter is ostensibly intended to correct a statement on the record,
its evident purpose is to cite new authority, Pepsico v .Winterthur Int’l Am. Ins. Co., 24 A.D.3d
743 (2d Dep’t 2005). Social Life could have included that authority in its original motion papers
(ECF 8), or even in its unauthorized reply filing. (ECF 22.) The Court should disregard Social
Life’s attempt to update its motion papers after-the-fact.

       Second, even if the Court were to consider Social Life’s belated letter, Social Life is
wrong to suggest that the Pepsico case is helpful to its position.

        In Pepsico, faulty raw ingredients rendered certain Mountain Dew and Diet Pepsi soft
drinks “unmerchantable and necessitated their destruction,” and the question presented was
whether this event fell within Pepsico’s coverage for “all risks of physical loss of or damage to
property” (including “personal property” such as the soft drinks). Pepsico v. Winterthur Int’l Am.
Ins. Co., 13 A.D.3d 599, 599 (2d Dep’t 2004); Pepsico v .Winterthur Int’l Am. Ins, 6 Misc. 3d
1006(A), 2004 WL 3092342m at *1 (N.Y. Sup. Ct. Dec. 10, 2004) (earlier decisions from the
same case providing the factual background and policy language). The Second Department
concluded Pepsico’s loss was covered because a “physical event” occurred that “seriously
impaired” the “function” of the soft drinks, so that they could not be sold. 24 A.D.3d at 744.

        The Pepsico case is unhelpful to Social Life because, here, there was no “physical event”
at Social Life’s premises or with respect to any of its property. There is no allegation, for
example, that the virus caused Social Life’s printing press to malfunction or the pages of its
magazine to fall apart. As the Court observed: “[W]hat has caused the damage is that the
         Case 1:20-cv-03311-VEC Document 27 Filed 05/21/20 Page 2 of 2

Hon. Valerie E. Caproni
May 21, 2020
Page 2


governor has said you need to stay home. It is not that there is any particular damage to your
specific property.” (ECF 24-1, at 8:16-19.)

        And as Judge Engelmayer explained in Newman Myers Kreines Gross Harris, P.C. v.
Great Northern Ins. Co., 17 F. Supp. 3d 323, 330 (S.D.N.Y. 2014), where courts have found
physical damage from matters invisible to the naked eye, such as “water contamination,” there
was at least some “physical change for the worse” at the premises, as opposed to a “forced
closure of the premises for reasons exogenous to the premises themselves.” The Pepsico
decision falls squarely in that easily distinguishable line of cases involving a physical change for
the worse — exactly what is lacking here. (ECF 17, at 19-20 (distinguishing similar cases).)

         Finally, Social Life is wrong in suggesting that Pepsico addresses the question of
“whether a virus can cause physical damage.” (ECF 24.) That question is not addressed at all,
and it is highly doubtful that a virus that remains viable for a few days at most (ECF 18-3), and
that concededly can be remediated by cleaning alone (ECF 8-1 ¶ 8), is capable of causing
physical damage. Regardless, in this case there is no evidence of physical damage at Social
Life’s premises, whether caused by the virus or anything else. Nothing in Pepsico changes that
dispositive fact.

                                                              Respectfully,

                                                              /s/ Sarah D. Gordon

                                                              Sarah D. Gordon
